department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n fax number contact person telephone number identification_number employer_identification_number number release date eo t1 date date a b c d e f g h i j k dear ------------------ date based on the additional information you recently submitted we have reconsidered your ruling_request dated date as to the proper treatment of the termination of b and whether the termination constitutes an act of self-dealing under sec_4941 of the internal_revenue_code as independent special trustee of b a is the sole non-charitable income_beneficiary of b the charitable remainderman of b was e an organization recognized as an exempt_organization under sec_501 of the code and as a private_foundation this letter supersedes our date letter which was revoked by letter dated a established b as a charitable_remainder_unitrust a serves as trustee of b and c serves a wishes to terminate b by selling his income_interest in b to the charitable remaindermen you have informed us that in accordance with the powers held by a under the trust agreement a has changed the charitable remaindermen from e to f g h i j and k f through k are all organizations described in sec_501 of the code and are publicly supported organizations under sec_509 f through k for an amount equal to the present_value of a's life income interests in b the actuarial values of the interest will be calculated using the discount rate in effect under sec_7520 of the code and the methodology for valuing interests in a charitable_remainder_trust contained in sec_1_664-4 of the income_tax regulations the date ruling_request a submitted a statement from his personal physician confirming that he had examined a and that there was no indication that a's life expectancy was less than would otherwise be expected for a man of his age d law permits said early termination of the trust provided there is agreement among the trustees and beneficiaries there is no requirement that d's attorney_general or any court be involved in a_trust termination in which all beneficiaries consent a is aware of no physical condition that would decrease his normal life expectancy with rulings requested a requested the following rulings early termination of b will not constitute an act of self-dealing under sec_4941 of the code by a as trustee or as donor with respect to b early termination of b will not constitute an act of self-dealing under sec_4941 of the code by c as independent_trustee with respect to b and the proposed termination of b will not be subject_to termination_tax under sec_507 of the code statement of law sec_664 of the code exempts from income_tax charitable_remainder unitrusts which it defines as those from which a fixed percentage of the net fair_market_value of its assets is paid to at least one person not an organization described in sec_170 for a term of years after which the remainder_interest is transferred to an organization described in sec_170 sec_507 of the code imposes substantial taxes on foundations that cease to qualify as private_foundations or commit acts giving rise to liability for tax under chapter sec_4941 of the code imposes an excise_tax on disqualified persons for each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as including any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person or e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides that for purposes of this subchapter the term disqualified_person means with respect to a private_foundation a person who is-- a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b sec_4946 of the code provides that for the purposes of paragraph the term substantial_contributor means a person who is described in sec_507 sec_4946 of the code provides that for the purposes of this subchapter the term foundation_manager means with respect to any private_foundation an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_4947 of the code provides in pertinent part that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests of which are devoted to charitable purposes and which has accounts in trust for which a charitable deduction was allowed sec_507 and sec_4941 apply as if such trust were a private_foundation sec_4947 of the code provides that sec_4947 shall not apply with respect to any amounts payable under the terms of such trust to non-charitable income beneficiaries analysis sec_4947 of the regulations provides that the tax on self-dealing applies to transfers to a disqualified_person of the assets of a split-interest trust except for amounts payable under the terms of such trust to income beneficiaries in this case the income_beneficiary is not expected to receive more than he would during the full term of the trust under the methodology for valuating interests in a charitable_remainder_trust furthermore state law provides for early termination under the facts presented the income beneficiary's physician has conducted a physical examination and stated under penalties of perjury that he finds no medical conditions expected to result in a shorter- than-average longevity under sec_1_72-9 of the regulations and the income_beneficiary has signed similar statement therefore we rule that early termination of b will not constitute an act of self-dealing under sec_4941 of the code by a as trustee or as donor with respect to b early termination of b will not constitute an act of self-dealing under sec_4941 of the code by c as independent_trustee with respect to b and the proposed termination of b will not be subject_to termination_tax under sec_507 of the code this ruling will be made available for public inspection under sec_6110 of the code after deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent this ruling is based on the understanding that there will be no material changes in the facts upon which it is based also we express no opinion as to the tax consequences of the transactions under other provisions of the code if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter you should keep a copy for your permanent records enclosure notice lawrence m brauer sincerely yours steven grodnitzky acting manager exempt_organizations technical group
